internal_revenue_service number release date index numbers ---------------------------------------- ----------------------------------- -------------------------------------------- -------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc ita plr-117305-16 date date legend holding ----------------------------------------------------- pship -------------------------------------------------------------------- pship ---------------------------------------------------------------------- affiliate ---------------------------------------------------- affiliate ------------------------------------------------------------------ affiliate -------------------------------------------------------- affiliate ------------------------------------------------------------------ affiliate ---------------------------------------------------- 3rd party ------------------------ ltp1 --------------------------------------------------------------- ltp2 --------------------------------------------------------- ltp3 ----------------------------------------------------------------------- ltp4 -------------------------------------------------------------------------------------- ltp5 ----------------------------------------------------- date --------------------------- plr-117305-16 date ----------------------- date ----------------------- a -------------- b ------------------- c ------- d ------- e ------------------------------------------ f --------- g ------- h ------- i -------- j ------ k ---- l ---- m ---- n ------- o ------- p ---- q ---- r ---- s -------- plr-117305-16 dear ----------------- this letter_ruling responds to a letter dated date and subsequent correspondence submitted on behalf of holding and pship holding and pship are requesting a ruling regarding the federal_income_tax consequences for certain amortizable sec_197 intangibles as a result of the consolidation of certain pship entities on date the consolidation and holding’s arrangement with 3rd party to combine pship 2’s operations and certain 3rd party’s operations on date into pship facts holding and pship represent the facts are as follows holding is a a corporation that is classified as an s_corporation for federal_income_tax purposes it uses the accrual_method of accounting to calculate its taxable_income and has a taxable_year ending on b pship1 is a a limited_liability_company that is classified as a partnership for federal_income_tax purposes it uses an accrual_method of accounting to calculate its taxable_income and has a taxable_year ending on b holding’s predecessor was formed in c and holding converted to its current s_corporation status in d before date holding was the parent of numerous entities that operate an e business the holding group holding and its predecessor entities had conducted this e business since the f and holding and its affiliates had expanded the e business significantly from g through h through growth and acquisition holding’s structure was a result of state i laws which generally require that a separate legal entity be licensed to operate an e business in a state as a result of these laws holding generally had at least one legal entity in each state in which it operated certain of these entities were formed by holding and certain existing entities were acquired by one or more of its affiliates as a way to expand its business operations into new states until date holding owned a j percent interest in pship and an affiliate of holding affiliate owned the other k percent interest in pship pship is classified as a partnership for federal_income_tax purposes in certain states pship and holding directly or through lower-tier entities together owned all of the interests in the operating entities before the consolidation transactions many of the entities that holding and pship acquired were classified as partnerships for federal_income_tax purposes in some cases these partnerships were formed before date and thus goodwill and intangible assets of these entities were subject_to the anti-churning_rules under sec_197 of the internal_revenue_code in the case of ltp1 ltp2 ltp3 ltp4 and ltp5 the lower-tier partnerships plr-117305-16 owned by holding and pship that are relevant to this letter_ruling request the ltps the ltps were formed after date but goodwill and intangible assets along with other e assets were contributed to the ltps by a third party that owned such assets before date as a result these ltps stepped into the shoes of the third party contributor with respect to any sec_197 anti-churning taint to which such assets were subject when holding or pship acquired an interest in an entity that was classified as a partnership before and after the acquisition from an unrelated seller they ensured that the acquired partnership had a sec_754 election in effect for the partnership’s taxable_year that included the purchase as a result holding or pship received a sec_743 adjustment with respect to the acquired interest in each ltp and any sec_743 adjustment that attached to intangible assets was not subject_to the anti-churning_rules under sec_197 with respect to the ltps that are the subject of this letter_ruling request all of the ltps were prior to the consolidation_partnerships owned directly or indirectly by holding and pship these separate interests were acquired at different times for various business reasons the original sec_743 adjustments attached to inventory tangible_personal_property goodwill or going_concern_value all of the past purchases of interests in these ltps were made by holding or pship from a seller that was not related to holding pship or any other holding group member within the meaning of the related_party rules of sec_197 in h holding entered into an arrangement to aggregate its e businesses with the e businesses of 3rd party the arrangement ultimately involved the formation of pship on date with pship being a shell entity until the contribution of each party’s e business to pship on date the parties agreed that holding would contribute l percent of the capital of the partnership and holding’s interest in the partnership’s profits would decrease from m percent in the first year n to l percent in the o year and thereafter for business reasons that relate to the parties’ agreement of the projected timing of earnings associated with the assets that each party would be contributing to pship the parties agreed that most of the entities contributed by each party will be a disregarded_entity at the time of contribution the one exception is that pship will own the stock of affiliate and the common partnership interests in ltp1 thus this agreement provided that holding would change its organizational structure from the structure with ltps to one in which all entities were disregarded entities except as noted above with respect to affiliate and ltp1 holding and its affiliates executed this consolidation on date pursuant to the following steps affiliate converted from a a corporation to a a llc affiliate by filing a certificate of conversion with the state plr-117305-16 pship redeemed affiliate 1’s k percent interest in pship this step caused pship to have a single owner immediately prior to the transfers to pship and holding made a capital_contribution to pship consisting of i its p percent interest in ltp3 ii its o percent general_partnership interest in ltp2 iii its r percent interest in affiliate iv its s percent interest in affiliate and v its r percent interest in affiliate after these consolidation steps on date holding contributed pship to pship and 3rd party contributed disregarded entities that conduct its e business to pship as a result pship owns all of the pship 2’s and 3rd party’s e operations through disregarded entities except as noted above with respect to affiliate and ltp1 the initial discussions and decisions to combine the holding and 3rd party businesses did not occur until h and the prior purchases of the ltp interests by holding and pship were unrelated to and not made in contemplation of the formation of the pship joint_venture and the associated consolidation transactions further holding and pship hereby make the following additional representations in connection with this letter_ruling request the ltps were regarded as holding two types of assets before the consolidation transactions a pre-1993 sec_197 intangible assets with tax bases that are unrelated to any sec_743 adjustments and are subject_to the anti- churning rules pre-1993 intangibles and b post-1993 amortizable sec_197 intangible assets in the ltps resulting from sec_743 adjustments to intangible assets due to holding and pship 2’s prior purchases of interests in the ltps from unrelated persons pursuant to sec_1_197-2 and sec_1_743-1 of the income_tax regulations the parties treated these sec_743 adjustments as separate assets that were newly- acquired amortizable sec_197 intangible assets that were not subject_to the anti-churning_rules post-1993 intangibles the tax basis of assets held by each ltp including the sec_743 adjustments was equal to holding’s direct or indirect_tax bases in their interest in such ltp immediately before the consolidation transactions in addition the tax basis of assets held by pship was equal to holding’s tax basis in its interest in pship the consolidation transactions involving holding pship and the ltps were subject_to sec_721 and sec_731 and thus holding pship plr-117305-16 and the ltps did not recognize taxable_income gain loss or deduction in connection with these transactions ruling requested holding and pship request the following ruling provided the ltps held two separate intangibles at the time of the consolidation transactions that involved a series of sec_721 and sec_731 transfers made in connection with the conversion of the ltps into disregarded entities namely i the pre-1993 intangibles and ii the post-1993 intangibles pship will be viewed as receiving these two separate sec_197 intangible assets and should continue to amortize the post-1993 intangible items for which no ruling is requested holding and pship do not request a ruling on the following matters whether pship is a continuation of pship the tax treatment of any_tax basis or sec_704 capital_account not associated with the sec_743 adjustments the ltps had made with respect to holding and pship before the consolidation transactions the amortization period of the tax basis amounts attributable to the former sec_743 adjustments and any potential application of the sec_1_743-1 rule that says that a sec_743 adjustment is tracked up through tiers of partnerships when an upper-tier partnership contributes property subject_to a sec_743 adjustment to a lower-tier partnership further holding and pship1 are not requesting any rulings relating to affiliate and ltp1 law and analysis sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible for purposes of sec_197 the term amortizable sec_197 intangible is defined in sec_197 as meaning in general any sec_197 intangible that is acquired by the taxpayer after date and that is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 pursuant to sec_197 the term amortizable sec_197 intangible does not include certain self-created intangibles plr-117305-16 except as otherwise provided in sec_197 the term sec_197 intangible is defined in sec_197 as meaning among other things a goodwill and b going_concern_value sec_197 provides that in the case of any sec_197 intangible transferred in a transaction described in sec_197 the transferee shall be treated as the transferor for purposes of applying sec_197 with respect to so much of the adjusted_basis in the hands of the transferee as does not exceed the adjusted_basis in the hands of the transferor sec_197 provides that the transactions described in sec_197 are i any transaction described in sec_332 sec_351 sec_361 sec_721 sec_731 sec_1031 or sec_1033 and ii any transaction between members on the same affiliated_group during any taxable_year for which a consolidated_return is made by such group sec_1_197-2 provides the rules relating to sec_197 if the rules under sec_1_197-2 apply to a sec_197 intangible within the meaning of sec_1 h i sec_1_197-2 provides that the intangible is notwithstanding its treatment under sec_1_197-2 treated as an amortizable sec_197 intangible only to the extent permitted under sec_1_197-2 sec_1_197-2 provides that if a sec_197 intangible is transferred in a transaction described in sec_1_197-2 the transfer is disregarded in determining whether with respect to so much of the intangible’s basis in the hands of the transferee as does not exceed its basis in the hands of the transferor the intangible is an amortizable sec_197 intangible and the amount of the deduction under sec_197 with respect to such basis sec_1_197-2 provides that if the intangible described in sec_1 g ii a was an amortizable sec_197 intangible in the hands of the transferor the transferee will continue to amortize its adjusted_basis to the extent it does not exceed the transferor’s adjusted_basis ratably over the remainder of the transferor’s 15-year amortization period further the regulation provides that if the intangible was not an amortizable sec_197 intangible in the hands of the transferor the transferee’s adjusted_basis to the extent it does not exceed the transferor’s adjusted_basis cannot be amortized under sec_197 the rules of sec_1_197-2 also apply to any subsequent transfers of the intangible in a transaction described in sec_1_197-2 section sec_1_197-2 specifically lists any transaction described in sec_721 or sec_731 as among the transactions covered by the rules of sec_1_197-2 sec_1_197-2 provides that any increase in the adjusted_basis of a sec_197 intangible under among other things sec_743 relating to the optional adjustment to the basis of partnership property after transfer of a partnership_interest is treated as a separate sec_197 intangible for purposes of determining the amortization period under sec_197 with respect to the basis increase the intangible is treated as having been acquired at the time of the transaction that causes the basis increase except as provided in sec_1_743-1 see for example examples iii and of sec_1_197-2 plr-117305-16 sec_197 provides the anti-churning_rules for purposes of sec_197 sec_197 provides that the term amortizable sec_197 intangible shall not include any sec_197 intangible that is described in sec_197 or b or for which depreciation or amortization would not have been allowable but for sec_197 and that is acquired by the taxpayer after date if i the intangible was held or used at any time on or after date and on or before date by the taxpayer or a related_person ii the intangible was acquired from a person who held such intangible at any time on or after date and on or before date and as part of the transaction the user of such intangible does not change or iii the taxpayer grants the right to use such intangible to a person or a person related to such person who held or used such intangible at any time on or after date and on or before date the term related_person for purposes of sec_197 is defined in sec_197 sec_197 provides that with respect to any increase in the basis of partnership property under sec_732 sec_734 or sec_743 determinations under sec_197 shall be made at the partner level and each partner shall be treated as having owned and used such partner’s proportionate share of the partnership assets see sec_1_197-2 sec_1_197-2 provides the rules relating to sec_197 pursuant to sec_1 h i sec_1_197-2 applies to sec_197 intangibles sec_1_197-2 further provides sec_197 intangibles are goodwill and going_concern_value that was held or used at any time during the transition_period and any other sec_197 intangible that was held or used at any time during the transition_period and was not depreciable or amortizable under prior_law sec_1_197-2 provides that for purposes of sec_1_197-2 the transition_period is date if the acquiring taxpayer has made a valid retroactive election pursuant to sec_1_197-1t and the period beginning on date and ending on date in all other cases sec_1_197-2 provides that the anti-churning_rules of sec_1_197-2 do not apply to the acquisition of a sec_197 intangible that was an amortizable sec_197 intangible in the hands of the seller or transferor but only if the acquisition transaction and the transaction in which the seller or transferor acquired the intangible or interest therein are not part of a series of related transactions sec_1_197-2 provides that if a person acquires a sec_197 intangible in a transaction described in sec_1_197-2 from a person in whose hands the intangible was an amortizable sec_197 intangible and immediately after the transaction or series of transactions described in sec_1_197-2 in which such intangible is acquired the person acquiring the sec_197 intangible is related to any person described in sec_1_197-2 the intangible is notwithstanding its treatment under sec_1_197-2 treated as an amortizable sec_197 intangible only to the extent permitted under sec_1_197-2 see for example sec_1_197-2 plr-117305-16 sec_1_197-2 provides that in general the anti-churning_rules of sec_1_197-2 do not apply to an increase in the basis of a sec_197 intangible under sec_743 if the person acquiring the partnership_interest is not related to the person transferring the partnership_interest in this case holding and pship1 represent that i the ltps held two separate intangibles at the time of the consolidation transactions and these two separate intangibles are the pre-1993 intangibles and the post-1993 intangibles ii the consolidation transactions involving holding pship2 and ltps were subject_to sec_721 and sec_731 and iii the prior purchases of the interests of each ltp by holding and pship2 were unrelated to and not made in contemplation of the formation of the pship1 joint_venture with 3rd party and the associated consolidation transactions these representations are material ones accordingly provided the contribution by holding of pship2 to pship1 is governed by sec_721 the adjusted_basis of the pre-1993 intangibles in the hands of pship1 does not exceed the adjusted_basis of such intangibles in the hands of pship2 and the adjusted_basis of the post-1993 intangibles in the hands of pship1 does not exceed the adjusted_basis of such intangibles in the hands of pship2 we conclude that pship1 is viewed as receiving two separate intangibles namely the pre-1993 intangibles and the post-1993 intangibles pursuant to sec_197 and sec_1_197-2 and and that the anti-churning_rules of sec_197 and sec_1_197-2 do not apply to the post-1993 intangibles in the hands of pship1 conclusion based solely on the facts and representations submitted and the law and analysis as set forth above we conclude that provided the ltps held two separate intangibles at the time of the consolidation transactions that involved a series of sec_721 and sec_731 transfers made in connection with the conversion of the ltps into disregarded entities namely i the pre-1993 intangibles and ii the post-1993 intangibles pship will be viewed as receiving these two separate sec_197 intangible assets and should continue to amortize the adjusted_basis of the post-1993 intangibles except as expressly set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether pship is a continuation of pship the tax treatment of any_tax basis or sec_704 capital_account not associated with the sec_743 adjustments the ltps had made with respect to holding and pship before the consolidation transactions whether the amortization period of the tax basis amounts attributable to the post-1993 intangibles are proper any potential application of the sec_1_743-1 rule that says that a sec_743 adjustment is tracked up through tiers of partnerships when an upper-tier partnership contributes property subject_to a sec_743 adjustment to a lower-tier partnership whether each ltp held two separate intangibles at the time of the consolidation transactions namely the pre-1993 intangibles and the post-1993 plr-117305-16 intangibles the consolidation transactions involving holding pship and the ltps were subject_to sec_721 and sec_731 whether the tax basis of assets held by each ltp including the sec_743 adjustments was equal to holding’s direct or indirect_tax bases in their interest in such ltp immediately before the consolidation transactions whether the tax basis of assets held by pship was equal to holding’s tax basis in its interest in pship the tax treatment of the purchases of the interests of each ltp by holding and pship2 the tax treatment of any potential new intangibles created in connection with the consolidation transactions or the tax treatment of the intangible assets or any other assets that 3rd party contributed to pship1 on date a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling the ruling contained in this letter_ruling is based upon facts and representations submitted by holding and pship with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this letter_ruling request all material is subject_to verification on examination this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
